932 So.2d 1271 (2006)
Thurlow F. WILKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-1584.
District Court of Appeal of Florida, Second District.
July 14, 2006.
ALTENBERND, Judge.
Thurlow F. Wilkins appeals the trial court's order that granted him only one additional day of jail credit on his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Mr. Wilkins maintains that he is entitled to additional credit of approximately 220 days. We affirm.
Rule 3.800(a) expressly states that a motion may seek additional jail credit only when "it is affirmatively alleged that the court records demonstrate on their face an entitlement to that relief." Mr. Wilkins' motion does not contain this allegation, and it is obvious from his claim that the matter could not be resolved on the face of the records in this case. If he wishes to establish a claim for jail credit based on *1272 matters in other court files or in the possession of various sheriffs, he must make a proper, timely request under oath pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
CASANUEVA and WALLACE, JJ., Concur.